Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jackie Lee Chambers, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Chambers v. Wilson, No. 1:15-cv-00646-AJT-TCB, 2016 WL 775779 (E.D. Va. filed Feb. 24, 2016; entered Feb. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*130gument would not aid the decisional process.
AFFIRMED